J. S69019/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


MELVIN ROHE, JR., JOYCE ROHE,                   :    IN THE SUPERIOR COURT OF
SUSAN SWINGLE, AND REBEKAH J.                   :         PENNSYLVANIA
HALBFOERSTER, ADMINISTRATRIX,                   :
                                                :
                            Appellees           :
                                                :
              v.                                :
                                                :
D. REESE MEEHAN, TRUSTEE, JOHN                  :
MEEHAN, ANN MEEHAN, ESTATE OF                   :
BARBARA J. MEEHAN AND ALL                       :
UNKNOWN PERSONS CLAIMING BY,                    :
THROUGH OR UNDER D. REESE                       :
MEEHAN, TRUSTEE                                 :
                                                :
APPEAL OF: ANN MEEHAN                           :    No. 353 MDA 2016

                   Appeal from the Order Entered January 25, 2016
                   In the Court of Common Pleas of Sullivan County
                         Civil Division at No.: 2014-CV-00084

BEFORE: STABILE, J., DUBOW, J., and PLATT, J.*

MEMORANDUM BY DUBOW, J.:                             FILED NOVEMBER 21, 2016

        Appellant, Ann Meehan, appeals from the January 25, 2016 Order

entered in the Sullivan County Court of Common Pleas declaring that a

disputed Assignment was unambiguous and did not grant a perpetual one-

half royalty interest in oil and gas leases concerning 62 acres located in

Forks Township, Pennsylvania.           We affirm on the basis of the trial court’s

January 25, 2016 Opinion.



*
    Retired Senior Judge Assigned to the Superior Court.
J. S69019/16


      On October 31, 1949, the Rohes1 executed an Oil and Gas Lease with

H.R. Hirzel (“Hirzel”) for a primary term of 10 years regarding 62 acres of

land located in Forks Township, Pennsylvania.      On February 1, 1954, the

Rohes executed an Assignment to “D. Reese Meehan, Trustee” (“Meehan”)

for a one-half interest regarding the same 62 acres. The Assignment stated

as follows:


      ASSIGNMENT
      LAWRENCE ROHE ET AL
      TO
      D. REESE MEEHAN, TRUSTEE
      INTEREST IN OIL & GAS LEASE

                                 ASSIGNMENT.

            KNOW ALL MEN BY THESE PRESENTS, That we, Lawrence
      Rohe Alverta Rohe; Elizabeth S. Rohe and Melvin Rohe; Donald
      Rohe, parties of the first and ASSIGNORS in consideration of
      THREE HUNDRED TEN ($310.00) DOLLARS, in hand paid by D.
      Reese Meehan, Trustee, the receipt whereof is hereby
      acknowledged, do hereby transfer, assign and set over unto D.
      Reese Meehan, Trustee an undivided one-half interest in certain
      Oil and Gas Lease or Leases made by me with “H.” R. Hirzel, and
      recorded in Sullivan County, Penna. in Deed Book Vol. 62 page
      247 Said land being in the Township of Forks County of Sullivan
      and State of Pennsylvania, bounded and adjoined as follows:

              Covering 62 acres of land more or less.

           This Assignment being subject to any former leases given
      by me for the same property, with the following exception:

           That in the event, such lease should be terminated by
      Lessee before the expiration of the full term, which is sometimes

1
 Lawrence Rohe, Alverta Crouse Rohe, Melvin E. Rohe, Betty Sherman, and
Donald R. Rohe, referred to collectively as “the Rohes.”



                                      -2-
J. S69019/16


     known as the “Primary Term”, this assignment shall remain in
     full force and effect. The consideration herein mentioned being
     in full for all rentals due against this portion of said lease for the
     full term as set forth in the original lease. Notwithstanding, that
     the original Lessee or Lessees may terminate their lease before
     the term has expired, this portion so assigned shall by the full
     consideration set forth therein, remain in full force and effect for
     the remaining time of said term.

           It is further understood and agreed that if this property
     should be re-leased by the Lessor, Lessee or Assignee of this
     lease, or any other person or persons, then this assignment shall
     run with the new lease without any farther remuneration.

          This Assignment to be binding upon the heirs, executors,
     administrators and assigns of both parties hereto.

             WITNESS our hands and seals this first day of February
     1954.

                                                 Lawrence Rohe
                                                 Alverta Rohe
                                                 Donald R. Rohe
                                                 Melvin E. Rohe
                                                 Elizabeth S. Rohe

Assignment, 2/1/54, R.R. at 42a.

     On April 14, 1950, The California Company obtained Hirzel’s rights

under the 1949 Oil and Gas Lease pursuant to an Assignment.                   On

September 29, 1955, The California Company “cancel[led], release[d],

quitclaim[ed], relinquish[ed,] and surrender[ed]” its rights under several

leases, including the 1949 Oil and Gas Lease between Hirzel and the Rohes.

Surrender of Leases, dated 9/29/55, at 1.




                                     -3-
J. S69019/16


     Subsequently, the Rohes and Appellees executed several2 Oil and Gas

Leases for the same 62 acres, including with Chesapeake Appalachia, LLC

(“Chesapeake”).      Chesapeake began withholding one-half of the Rohes’

royalty payment pursuant to the 1954 Assignment to Meehan, amounting to

$13,126.14 as of May 21, 2015.

     On    December      5,   2014,   Appellees   filed   the   instant   quiet

title/declaratory judgment action seeking a ruling that the 1954 Assignment

to Meehan did not constitute a permanent conveyance of the one-half

interest in royalty payments under all leases related to the 62 acres.

Rather, Appellees argued that Meehan’s Assignment rights ended with The

California Company’s surrender of rights in 1950 because the Assignment

included limiting language regarding the duration and the scope of

subsequent leases.

     Appellant asserted that the language included in the Assignment

conveyed a permanent one-half interest in the royalty payments under any

subsequent lease in perpetuity.

     After submitting the case on briefs by agreement of all parties, the

trial court issued an Opinion on January 25, 2016. The trial court concluded

that the unambiguous language of the 1954 Assignment “clearly did not



2
 We need not describe the entire title history and each conveyance of the
62 acres, and parcels thereof, as those facts are not relevant to the issue
before us.



                                      -4-
J. S69019/16


intend for a perpetual grant of a one-half royalty interest.”      Trial Court

Opinion, 1/25/16, at 5.

      On February 24, 2016, Appellant filed a timely Notice of Appeal. 3 Both

Appellant and the trial court complied with Pa.R.A.P. 1925.

      Appellant presents the following issue for our review:

      Whether the subject matter “Assignment” was a grant of an
      undivided one-half interest to any oil and gas lease entered into
      by any person regarding the 62± acre parcel of real estate
      including and subsequent to the February 1, 1954 assignment
      that vested in D. Reese Meehan, Trustee, his heirs, successors,
      administrators[,] and assigns, such undivided one-half interest in
      the same?

Appellant’s Brief at 4.

      “Our standard of review in a declaratory judgment action is limited to

determining whether the trial court clearly abused its discretion or

committed an error of law.” Peters v. Nat’l Interstate Ins. Co., 108 A.3d

38, 42 (Pa. Super. 2014). “We may not substitute our judgment for that of

the trial court if the court’s determination is supported by the evidence.” Id.

      We will ordinarily construe an assignment in accordance with the rules

of construction governing contracts. Employers Ins. of Wausau v. Dep’t

of Transp., 865 A.2d 825, 831 (Pa. 2005). Under the law of assignment,

the assignee succeeds to no greater rights than those possessed by the

assignor. Id. at 830.


3
  The estate of Barbara J. Meehan also timely appealed.         Her appeal is
docketed at 344 MDA 2016.



                                     -5-
J. S69019/16


      The interpretation of any contract is a question of law and this
      Court’s scope of review is plenary. Moreover, we need not defer
      to the conclusions of the trial court and are free to draw our own
      inferences. In interpreting a contract, the ultimate goal is to
      ascertain and give effect to the intent of the parties as
      reasonably manifested by the language of their written
      agreement. … This Court must construe the contract only as
      written and may not modify the plain meaning under the guise of
      interpretation.

Southwestern Energy Prod. Co. v. Forest Resources, LLC, 83 A.3d 177,

187 (Pa. Super. 2013) (citation omitted).       “When construing agreements

involving clear and unambiguous terms, this Court need only examine the

writing itself to give effect to the parties’ understanding.” Id.

      Appellant rehashes the facts and summarily avers that: “the Rohe

grant of an undivided one-half interest in a certain Oil and Gas Lease or

Leases, was by the Rohe’s own wording, one that granted a one-half interest

in any Oil and Gas lease entered into by any person at any time including

and subsequent to the February 1, 1954 grant of the undivided one-half

interest in the existing and any future Oil and Gas leasehold estate.”

Appellant’s Brief at 20-21.

      Appellant’s arguments fail to consider the complete clause as whole.

Rather, Appellant takes certain words and phrases out of context. The trial

court’s Opinion properly considered all of the language of the assignment

provision.

      We conclude that the trial court’s determination is supported by the

evidence and that the trial court did not abuse its discretion or commit an



                                      -6-
J. S69019/16


error of law. We affirm on the basis of the trial court’s Opinion. See Trial

Court Opinion at 4-5 (concluding: (1) the assignment “is clear that the

transfer is limited to lease or leases made by the grantors with H.R. Hirzel

and the language is clear that it is a transfer, rather than a grant of

interest[;]” (2) the language referencing the full or primary term “represents

the parties’ intention that the Assignment was to be associated directly with

the ‘Primary Term’ of the existing H.R. Hirzel lease[;] and (3) the provision

regarding new leases was “intended to apply should the Grantees exercise

their right to enter into another lease during the ‘Primary Term’ of the H.R.

Hirzel lease and to apply in a situation in which the ‘Lessor, Lesse[e] or

Assignee of this lease’ enter into subsequent assignment pertaining to the

remaining interests in the H.R. Hirzel lease.”).

      The parties are instructed to attach a copy of the trial court’s January

25, 2016 Opinion to all future filings.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/21/2016




                                      -7-
Circulated 10/31/2016 02:16 PM